Citation Nr: 1107028	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative joint disease, status post right ankle fracture.

3.  Entitlement to an initial disability rating in excess of 10 
percent for right knee internal derangement, status post 
arthroscopy medial meniscus tear.

4.  Entitlement to an initial disability rating in excess of 20 
percent for right shoulder strain.

5.  Entitlement to an initial disability rating in excess of 20 
percent for cervical sprain.

6.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the lumbar spine 
(previously disc rupture L4-5).

7.  Entitlement to an initial compensable disability rating for 
anal fissure scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and 
from August 1987 to May 2007.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied service connection for hypertension, 
granted service connection for right knee internal derangement, 
status post arthroscopy medial meniscus tear at a 10 percent 
disability rating, granted service connection for right shoulder 
strain at a 10 rating, granted service connection for cervical 
strain at a noncompensable rating, granted service connection for 
degenerative joint disease of the lumbar spine (previously disc 
rupture L4-5) at a noncompensable rating, granted service 
connection for anal fissure scarring at a noncompensable rating, 
and continued the 10 percent rating for degenerative joint 
disease, status post right ankle fracture.

In a January 2010 rating decision, the RO increased the 
disability rating for right shoulder strain to 20 percent, 
increased the disability rating for cervical sprain to 20 
percent, increased the disability rating for degenerative joint 
disease, status post right ankle fracture, to 20 percent, and 
increased the disability rating for degenerative joint disease of 
the lumbar spine to 10 percent.  Inasmuch as higher evaluations 
are potentially available and as the ratings were already in 
appellate status, the Board will consider entitlement to higher 
initial ratings for the disabilities adjudicated in the January 
2010 rating decision for the entire appeal period.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran was scheduled to appear before a Veterans Law Judge 
to provide testimony at a hearing in December 2010; however, he 
failed to report for the hearing.


FINDINGS OF FACT

On December 16, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
he was withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's Substantive 
Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In this case, 
the Veteran withdrew his appeal through a December 2010 
statement; hence, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


